NUMBER 13-02-586-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG



MARY SOCORRO AVILA CASTILLO,                                   Appellant,

v.

THE STATE OF TEXAS,                                                      Appellee.




On appeal from the 398th District Court of Hidalgo County, Texas.




CONCURRING MEMORANDUM OPINION

Before Justices Rodriguez, Castillo, and Garza
Concurring Memorandum Opinion by Justice Castillo
       Respectfully, I concur with the result.
                  
                                                                           ERRLINDA CASTILLO
                                                                        Justice
Do not Publish.
Tex. R. App. P. 47.2(b).

Concurring Memorandum Opinion delivered 
and filed this 2nd day of June, 2005.